
	

114 S714 IS: Frontline Mental Health Provider Training Act
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 714
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2015
			Mr. Donnelly (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Defense and the Secretary of Veterans Affairs to jointly conduct a
			 pilot program to assess the feasibility and advisability of expanding the
			 use by the Department of Defense and the Department of Veterans Affairs of
			 physician assistants specializing in psychiatric medicine, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Frontline Mental Health Provider Training Act.
		2.Pilot program on expansion of use of physician assistants to provide mental health care to members
			 of the Armed Forces and veterans
 (a)Pilot programNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs (in this section referred to as the Secretaries) shall jointly commence the conduct of a pilot program to assess the feasibility and advisability of expanding the use by the Department of Defense and the Department of Veterans Affairs of physician assistants specializing in psychiatric medicine at medical facilities of the Department of Defense and the Department of Veterans Affairs in order to meet the increasing demand for mental health care providers at such facilities through the use of an 18-month psychiatry fellowship program for physician assistants.
			(b)Locations
 (1)Department of DefenseThe Secretary of Defense shall carry out the pilot program at not less than three military medical treatment facilities, of which—
 (A)not less than one shall be a military medical treatment facility under the jurisdiction of the Secretary of the Army;
 (B)not less than one shall be a military medical treatment facility under the jurisdiction of the Secretary of the Navy; and
 (C)not less than one shall be a military medical treatment facility under the jurisdiction of the Secretary of the Air Force.
 (2)Department of Veterans AffairsThe Secretary of Veterans Affairs shall carry out the pilot program at not less than three medical centers of the Department of Veterans Affairs.
				(c)Eligible individuals
 (1)In generalExcept as provided in paragraph (2), an individual eligible for participation in the pilot program is an individual who—
 (A)has successfully graduated with a masters degree in physician assistant studies from an accredited physician assistant program;
 (B)is certified by the National Commission on Certification of Physician Assistants; (C)has a valid license, certification, and registration necessary to practice medicine; and
 (D)does not have any pending challenge, investigation, revocation, restriction, disciplinary action, suspension, reprimand, probation, denial, or withdrawal with respect to any license, certification, or registration described in subparagraph (C).
 (2)Department of DefenseWith respect to the conduct of the pilot program at a military medical treatment facility, an individual eligible for participation in the pilot program is an individual who—
 (A)qualifies as an eligible individual under paragraph (1); (B)is a commissioned officer in the Armed Forces; and
 (C)meets the requirements necessary to be deployed as such an officer throughout the world. (d)Selection of individuals (1)In generalEach of the Secretaries shall select not less than 12 individuals described in subsection (c) to participate in the pilot program for each 18-month psychiatry fellowship program carried out under subsection (e).
 (2)DistributionEach of the Secretaries shall equally distribute the individuals selected under paragraph (1) among the locations at which the pilot program is to be carried out by such Secretary.
				(e)Psychiatry fellowship program
 (1)In generalIn carrying out the pilot program, the Secretaries shall establish an 18-month psychiatry fellowship program for physician assistants that meets the training model for acuity, mixture, and volume established for psychiatric residency programs.
 (2)Training and educationThe psychiatric fellowship program established under paragraph (1) shall provide to eligible individuals who are selected for the program the following:
 (A)Training that is equivalent to training received during a psychiatric residency with respect to guidelines, objectives, and milestones.
 (B)Education leading to a clinical doctorate of science in psychiatry that addresses the following: (i)Inpatient care.
 (ii)Outpatient care. (iii)Emergency psychiatry.
 (iv)Neurology, including child, adolescent, and geriatric neurology. (v)Pain management.
 (vi)Addictive psychiatry. (vii)Psycho-pharmacology.
 (viii)Traumatic brain injury. (ix)Clinical practice guidelines.
 (C)Education that addresses the particular needs of rural and other underserved populations of members of the Armed Forces and veterans to ensure a particular approach to psychiatry that benefits those individuals.
 (3)Use of other programsIn carrying out the psychiatric fellowship program under paragraph (1), the Secretaries shall use resources available to the Secretaries under existing graduate medical education programs of the Department of Defense and the Department of Veterans Affairs to the greatest extent possible.
				(f)Reports on pilot program
				(1)Initial report
 (A)In generalNot later than two years after the date on which the pilot program commences under subsection (a), the Secretaries shall jointly submit to the appropriate committees of Congress a report on the pilot program.
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A description of the implementation of the pilot program at each location of the pilot program, including a detailed description of the education and training provided under the pilot program at such location.
 (ii)A description and explanation of differences, if any, in the implementation and performance of the pilot program among the locations of the pilot program.
 (iii)An assessment of the satisfaction of members of the Armed Forces and veterans with mental health care provided under the pilot program, including an assessment of the outcomes of such care.
 (iv)An assessment of cost savings, if any, to the Federal Government resulting from the pilot program. (v)A description of improvements, if any, to the access of members of the Armed Forces and veterans to mental health care resulting from the pilot program.
 (vi)A description of recommendations, if any, of the Secretaries of alternative methods to improve the access of members of the Armed Forces and veterans to mental health care other than through the pilot program.
 (vii)A recommendation as to the feasibility and advisability of extending or expanding the pilot program.
 (2)Final reportNot later than 90 days before the date on which the pilot program terminates under subsection (g), the Secretaries shall jointly submit to the appropriate committees of Congress an update to the report submitted under paragraph (1).
 (3)Appropriate committees of congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and
 (B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives.
 (g)TerminationThe authority of the Secretaries to carry out the pilot program shall terminate upon the completion of two 18-month psychiatry fellowship programs conducted under subsection (e).
